Citation Nr: 1621603	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

As requested the Veteran was scheduled for a Board hearing at the Portland RO in March 2016.  Although he failed to appear for the hearing, the record reflects that the letter notifying him of the hearing was returned as undeliverable.  Moreover, the Board's review of the record reveals that the Veteran had informed VA of his new address in Florida prior to the date of the hearing but notice of the hearing was not sent to the new address.  Therefore, this case must be remanded for the Veteran to be scheduled for a Board hearing at the appropriate RO.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a Board hearing at the appropriate RO in accordance with the docket number of his appeal.  Ensure that the notice of the hearing is sent to the Veteran's current address.

By this remand, the Board intimates no opinion as to any final outcome warranted.


      (CONTINUED ON NEXT PAGE)
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

